ROBINSON, J.
Where a bank, organized and incorporated under the laws of the state of Ohio, extends credit to a firm in violation of the provisions of Section 710-122, General Code, and by reason thereof suffers an impairment of its capital, and a state bank examiner requires the directors to restore such capital, and certain of the directors do restore such capital unconditionally, the bank as such is not entitled to a further recovery from any one else upon the items covered by such payment.
Judgment reversed and cause remanded.
Day, Allen, Kinkade, Jones and Matthias, JJ., concur.